internal_revenue_service number release date index number ---------------------------------------------- --------------------------------------------------- --------------------------------- ------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b09 plr-157757-05 date date legend legend decedent date trust trust company spouse date -------------------- ------------------ ------------------------------------------ --------------------------------------- ------------------------ --------------------- this responds to your letter dated date requesting an extension of dear ---------- time under sec_301_9100-3 of the procedure and administration regulations to make a areverse qualified_terminable_interest_property qtip_election under internal_revenue_code sec_2652 the facts and representations submitted are summarized as follows decedent died on date pursuant to the terms of decedent s last will and testament decedent s estate passed to the trustees of trust trust company and spouse were named as co-executors of decedent’s probate_estate trust provides that upon decedent’s death a pecuniary amount equal to the amount of the decedent’s unused exemption from the generation-skipping_transfer gst tax shall be set_aside and held in trust the descendants trust during spouse’s lifetime the trustees of the descendants’ trust are directed to pay all of the trust income to spouse in quarterly or more frequent installments after the death of spouse and until the expiration of the applicable perpetuities period the trustee is to pay to decedent’s descendants so much of the net_income and principal of the descendants’ trust as the trustee deems appropriate decedent’s form_706 federal estate and generation-skipping_transfer_tax return which was timely filed was prepared by trust company a qtip_election was plr-157757-05 made with regard to the descendants’ trust on schedule m of the return and dollar_figure of decedent’s gst_exemption was allocated to the descendants’ trust however the preparer of the form_706 inadvertently failed to make the reverse_qtip_election on schedule r of decedent’s estate_tax_return spouse died on date decedent’s estate now requests an extension of time under sec_301_9100-3 and sec_2652 to make a reverse_qtip_election with respect to the descendants’ trust sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides that in the case of qualified_terminable_interest_property the entire property shall be treated as passing to the surviving_spouse for purposes of sec_2056 and no part of the property shall be treated as passing to any person other than the surviving_spouse for purposes of sec_2056 sec_2056 defines qualified_terminable_interest_property as property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies sec_2044 provides that the value of the gross_estate shall include the value of any property to which sec_2044 applies in which the decedent had a qualifying_income_interest_for_life sec_2044 provides in relevant part that sec_2044 applies to any property if a deduction was allowed with respect to the transfer of such property to the decedent under sec_2056 sec_2601 imposes a tax on every generation-skipping_transfer sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 that may be allocated by such individual or by his executor to any property with respect to which such individual is the transferor sec_2652 provides that in the case of any trust with respect to which a deduction is allowed to the decedent's_estate under sec_2056 the estate of the plr-157757-05 decedent may elect to treat all of the property in the trust for purposes of chapter as if the election to be treated as qtip had not been made this election is referred to as the reverse_qtip_election the consequence of a reverse_qtip_election is that the decedent remains for gst tax purposes the transferor of the qtip_trust for which the election is made as a result the decedent's gst tax exemption may be allocated to the qtip_trust sec_26_2652-2 provides that the election must be made with respect to all property held in a qtip_trust sec_26_2652-2 provides that a reverse_qtip_election is made on the return on which the qtip_election is made under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides that in general requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money in this case because a qtip_election was made on decedent’s form_706 the assets of the descendants’ trust are includible in spouse’s gross_estate pursuant to sec_2044 spouse is considered the transferor of such property for gst tax purposes thereby initially precluding the allocation of any of decedent’s gst_exemption to the descendants’ trust however if decedent's_estate is granted an extension of time to make a reverse_qtip_election under sec_2652 with respect to the assets of the descendants’ trust decedent will be treated as the transferor of those assets for gst tax purposes plr-157757-05 based on the facts submitted and representations made in this case we conclude that the standards of sec_301_9100-3 have been satisfied accordingly we grant decedent’s estate an extension of time of days from the date of this letter to make a reverse_qtip_election with respect to the descendants’ trust because the reverse_qtip_election made pursuant to this grant of relief under sec_301_9100-3 will be retroactive to the date the form_706 was filed the allocation of decedent’s gst_exemption to the descendants’ trust on schedule r of decedent’s original form_706 will be deemed valid and the automatic allocation rules of sec_2632 will not apply the reverse_qtip_election should be made on a supplemental form_706 the supplemental form_706 should be filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the return a copy is enclosed for this purpose the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely heather c maloy associate chief_counsel passthroughs special industries enclosures cc copy of letter copy for purposes
